IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


JETHRO HEIKO AND CHELSEA                : No. 657 EAL 2015
THOMPSON-HEIKO AND EDWARD               :
VERRALL,                                :
                                        : Petition for Allowance of Appeal from
                 Petitioners            : the Order of the Commonwealth Court
                                        :
                                        :
           v.                           :
                                        :
                                        :
PHILADELPHIA ZONING BOARD OF            :
ADJUSTMENT AND CORE EQUITY II,          :
L.P.,                                   :
                                        :
                 Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of June, 2016, the Petition for Allowance of Appeal is

DENIED.